 



EXHIBIT 10.55
MEMORANDUM OF AGREEMENT
The attached Amendment No. 3 to the Amended & Restated Brokerage Business Quota
Share Reinsurance Agreement has been submitted for regulatory approval. The
participating companies below have agreed to the attached Amendment No. 3
pending regulatory approval.

             
/s/ Francis M. Colalucci
      9/18/2007    
 
           
Tower Insurance Company of New York
      Date    
 
           
/s/ Francis M. Colalucci
      9/18/2007    
 
           
Tower National Insurance Company
      Date    
 
           
/s/ Michael C. Haines
      9/18/2007    
 
           
Preserver Insurance Company
      Date    
 
           
/s/ Michael C. Haines
      9/18/2007    
 
           
North East Insurance Company
      Date    
 
           
/s/ Michael C. Haines
      9/18/2007    
 
           
Mountain Valley Indemnity Company
      Date    
 
           
/s/ Joseph P. Beitz
      9/9/2007    
 
           
CastlePoint Reinsurance Company
      Date    
 
           
/s/ Roger A. Brown
      9/19/2007    
 
           
CastlePoint Insurance Company
      Date    

1



--------------------------------------------------------------------------------



 



Amendment No.3
To
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
(Hereinafter referred to as the “Company”)
And
CASTLEPOINT REINSURANCE COMPANY LTD.
(Hereinafter referred to as the “Reinsurer”)
WHEREAS, the Reinsurer and the Company are parties to the Original Agreement.
NOW THEREFORE, the parties hereby agree to amend the Original Agreement as
follows:
Effective April 10, 2007, the Preamble of the Original Agreement is hereby
amended to read as follows:
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
NORTH EAST INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
(Hereinafter referred to as the “Company”)
And
THE SUBSCRIBING REISURERS AS PER ATTACHED
INTEREST AND LIABILITIES AGREEMENTS
All other terms and conditions will remain unchanged.

2



--------------------------------------------------------------------------------



 



INTEREST & LIABILITIES AGREEMENT
Attaching to and Forming Part of
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
NORTH EAST INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
(Hereinafter referred to as the “Company”)
And
CASTLEPOINT INSURANCE COMPANY
(Hereinafter referred to as the “Subscribing Reinsurer”)
It is hereby mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that, as respects business written or renewed with
effective dates on or after April 1, 2007, the Subscribing Reinsurer’s share in
the interest and liabilities of the Reinsurers will be 9%.
The share of the Subscribing Reinsurer will be separate and apart from the
shares of the other Reinsurers and will not be joint with those of the other
Reinsurers, and the Subscribing Reinsurer will in no event participate in the
interest and liabilities of other Reinsurers.
It is further mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that Addendum No. 3 attaches to and forms part of the
captioned Agreement and prior amendments thereto, the terms of which are
incorporated herein by reference.
This Agreement may be executed in two or more counterparts, each of which, when
duly executed will be deemed an original, but all of which together will
constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed by their duly authorized representatives.
In New York, New York, this                    day of                     , 2007
on behalf of the Company:
For participation effective April 1, 2007:
TOWER INSURANCE COMPANY OF NEW YORK

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

TOWER NATIONAL INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

For participation effective April 10, 2007:
PRESERVER INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

MOUNTAIN VALLEY INDEMNITY COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

NORTH EAST INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

In                     ,                     , this                      day of
                     , 2007 on behalf of the Reinsurer:
For participation effective April 1, 2007:
CASTLEPOINT INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

4



--------------------------------------------------------------------------------



 



INTEREST & LIABILITIES AGREEMENT
Attaching to and Forming Part of
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
THE INSURANCE COMPANIES THAT ARE SIGNATORIES TO THIS AGREEMENT
(Hereinafter referred to as the “Company”)
And
CASTLEPOINT REINSURANCE COMPANY, LTD.
(Hereinafter referred to as the “Subscribing Reinsurer”)
It is hereby mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that, as respects business written or renewed with
effective dates on or after April 1, 2007, the Subscribing Reinsurer’s share in
the interest and liabilities of the Reinsurers will be 40%.
The share of the Subscribing Reinsurer will be separate and apart from the
shares of the other Reinsurers and will not be joint with those of the other
Reinsurers, and the Subscribing Reinsurer will in no event participate in the
interest and liabilities of other Reinsurers.
It is further mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that Addendum No. 3 attaches to and forms part of the
captioned Agreement and prior amendments thereto, the terms of which are
incorporated herein by reference..
This Agreement may be executed in two or more counterparts, each of which, when
duly executed will be deemed an original, but all of which together will
constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed by their duly authorized representatives.
In New York, New York, this                      day of                     ,
2007 on behalf of the Company:
For participation effective April 1, 2007:
TOWER INSURANCE COMPANY OF NEW YORK

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

TOWER NATIONAL INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

For participation effective April 10, 2007:
PRESERVER INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

MOUNTAIN VALLEY INDEMNITY COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

NORTH EAST INSURANCE COMPANY

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

     In                     ,                     , this                     
day of                      , 2007 on behalf of the Reinsurer:
For participation effective April 1, 2007:
CASTLEPOINT REINSURANCE COMPANY, LTD.

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

6